[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                            No. 10-13252                 ELEVENTH CIRCUIT
                                                             APRIL 4, 2011
                        Non-Argument Calendar
                                                              JOHN LEY
                      ________________________                 CLERK

                        Agency No. A088-402-342


ELIZABETH CECILIA FERREIRA-CASTILLO,
LUIS MANUEL CASTILLO LIRA,
VANESSA C. CASTILLO FERREIRA,
VALENTINA V. CASTILLO FERREIRA,

                                                             Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                             Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       ________________________

                              (April 4, 2011)

Before TJOFLAT, CARNES and FAY, Circuit Judges.

PER CURIAM:
      Elizabeth Cecilia Ferreira-Castillo, a native and citizen of Venezuela,

petitions for review of the denial of her request for withholding of removal under

the Immigration and Nationality Act (“INA”). She argues that the Board of

Immigration Appeals (“BIA”) erred in concluding that her testimony in support of

her application was incredible. She further acknowledges that derivative

withholding-of-removal benefits are not available to her husband and daughters,

and asks us to remand their cases to the Immigration Court so that they may file

individual applications for asylum and withholding of removal. For the reasons

set forth below, we grant the petition for review with respect to Ferreira-Castillo

and remand, but we dismiss the petition with respect to the remaining petitioners.

                                          I.

      Ferreira-Castillo entered the United States in July 2005 on a nonimmigrant

visitor visa, with authorization to remain until January 2006. In 2007, she was

served with a Notice to Appear that charged her with overstaying her visa, in

violation of INA § 237(a)(1)(B), 8 U.S.C. § 1227(a)(1)(B). Her husband, Luis

Manuel Castillo Lira, and their daughters, Valentina and Vanessa Castillo Ferreira,

had entered the United States on visitor visas at various times and also were

charged under INA § 237(a)(1)(B). Ferreira-Castillo admitted the allegations and

conceded removability.

                                          2
      In April 2007, Ferreira-Castillo filed an asylum application that named

Castillo Lira, Valentina, and Vanessa as applicants for derivative benefits. She

sought asylum based on political opinion and membership in a particular social

group. In a written statement, Ferreira-Castillo asserted that, when Hugo Chavez

announced his candidacy for the presidency in 1998, she began to work for Project

Venezuela, the party that had nominated Chavez’s opponent. Chavez won the

election, but Ferreira-Castillo continued to work for Project Venezuela, and in

May 2000, the party nominated her and several coworkers for the elections for the

local neighborhood association. Ferreira-Castillo was elected Treasurer, and her

coworkers, Carmen Zamora and Adon Rosello, were elected President and Vice

President, respectively. Ferreira-Castillo was in charge of administering monies

that had been appropriated for reconstruction of an area that had been devastated

by a landslide the previous December.

      In Spring 2001, when Zamora unexpectedly resigned the presidency of the

association and was appointed Chief of the Educative Zone for the state, Ferreira-

Castillo subsequently learned that Zamora had secretly been a supporter of the

Chavez government. The Bolivarian Circles were created in June 2001, and in

December, Zamora was tasked with integrating the Bolivarian Circles into the

communities through creation of the “Robinson Mission.” In mid-January 2002,

                                         3
Zamora went to Ferreira-Castillo’s home with three individuals wearing the

uniforms and red berets of the Bolivarian Circles. One of the uniformed men told

her that Zamora had informed them of Ferreira-Castillo’s ability to influence the

council members and to modify the budget and solicit appropriations in a “very

particular” manner to assist the Bolivarian Circles. She refused the proposal,

explaining that the reconstruction effort was the first priority and the budget could

not be modified, especially if the modification was for the profit of the Bolivarian

Circles. The man said, “Mrs. Castillo, we have not come here to ask you this as a

favor, you have to do this.” He said that they worked for the Robinson Mission

and presented a letter from the General Coordinator, soliciting her obligatory

collaboration and her professional services as a professor in support of Chavez and

the revolutionary process. Zamora told her that she should reconsider her position

and that they would be in contact with her.

      At the beginning of February 2002, Zamora called Ferreira-Castillo to ask

whether she had reconsidered her position. Ferreira-Castillo said that she was

going to be on work-related travel on the day that the mission was to begin, and

that, at the moment, they were unable to obtain the requested appropriations. Over

the next two weeks leading up to the start of the mission, Zamora’s husband called

three times to solicit her collaboration. Each time, she said that she would be

                                          4
away from home on work-related travel. As the date approached for the mission

to begin, a man called her at home one evening and said,

      Mrs. Castillo, we have been observing you and we know you have not
      left the zone during these two weeks. We have been following you
      including to your place of work and we know your office is in
      Maiquetia in the Building Central Caribe Vargas, you have lied to the
      Bolivarian Circles when you objected to helping us because you were
      traveling. Mrs. Castillo we want you to know, either you are with us
      or against us. “Country or death.”

The man immediately hung up without identifying himself. She cried when she

told her husband, Castillo Lira, what had happened.

      On May 5th, she received a call on her cell phone and recognized the

speaker’s voice as the same person who had called her the last time. He asked her

“what had happened with the solicitation of [her] professional support” and told

her not to forget about the budget they were urgently awaiting. She told him that

she would be going to Europe on May 10th and that they could discuss the matter

after she returned. While she was in Europe for two weeks, Zamora’s husband and

another man visited both Ferreira-Castillo’s home and her office to determine

whether she was really on a trip. When Castillo Lira told them where she was,

Zamora’s husband said, “We hope this time it is true, because we are not playing.”

      On June 11th, Ferreira-Castillo and her family drove to her youngest

daughter’s sports competition in another city. After the match, they found that

                                         5
their truck had been stolen from its parking space and, in its place, there was a

note that read, “Long life to the Bolivarian Circles . . . Country or death.” They

filed a report, but the official ignored the note and suggested that the theft might

have been related to “the underworld.” They decided to spend the summer in

hiding at a friend’s apartment in the city of Catia La Mar, but they continued to

receive telephone calls in which the callers would threaten that they would find the

family.

      The family returned home when the girls’ school began at the end of the

summer. One day in November, Ferreira-Castillo drove one of the girls to school

and went inside for about 15 minutes to pay the tuition. When she returned to her

car, there was a note on the windshield reading, “We are observing you and your

husband and your daughters, you darn squalid. We are going to screw you over.

Long life to the Bolivarian Circles.” She did not see anyone nearby. She ran into

the school, showed the note to the director, and asked them not to let her daughter

ride the bus or leave school with anyone except her or Castillo Lira. In her “rage

and impotence,” she destroyed and discarded the note. She was too nervous to

drive and had to wait at the school for half an hour until Castillo Lira could pick

her up. She immediately asked him to go to their other daughter’s school in order




                                          6
to tell them that the girl could no longer ride the bus and could only leave with a

parent.

      In December, the family was driving home from a shopping trip in Caracas

when a truck passed close by them in the left lane, then slowed down and moved

toward the family’s car. Castillo Lira slowed down to avoid the ravine on the right

side of the car, the girls began to scream and cry, and Ferreira-Castillo yelled for

the girls to duck down. As they approached a tunnel and roadblock, the truck had

no choice but to pull ahead of them. The incident happened too quickly for them

to see the license plates or identify the driver, but Castillo Lira saw that the

passenger in the truck was wearing a red beret and yelling at them. They stopped

at the roadblock and an official asked why they were so upset. He began to help

them make a report, but when Castillo Lira said that the passenger was wearing a

red beret with “MVR” on the front, the official said that it was probably a drunk

driver and that they should be cautious.

      In 2003, Ferreira-Castillo began to work on the referendum to recall

Chavez. The party encouraged her to become a candidate for state councilor, in

light of her good work on the local council, though the plan was not made

concrete at that time. The threats to Ferreira-Castillo and her family were

“accentuated” due to her activities, and on two occasions, they noticed a vehicle

                                           7
stopping in front of their house in the early-morning hours and waiting for some

time with the engine turned on. One morning around 4:00, Castillo Lira heard a

car engine running and looked outside a window, upon which he heard someone

scream, “Darn squalid you won’t get very far, it’s better for you not to continue.”

That day, because their security was at risk, they decided to go to Caracas to stay

with Ferreira-Castillo’s brother. The situation was upsetting to the entire family

and eventually led them to see a psychologist.

      One day in April 2003, a woman came to Ferreira-Castillo’s office and told

her, “Mrs. Castillo, this is not a courtesy visit, because the time of begging you has

been wasted[.] I simply come to tell you that you are a darn squalid for having

signed against our President Chavez and for not having collaborated with us, be

very attentive.” The woman turned and left. Ferreira-Castillo and Castillo Lira

immediately took their daughters out of school and returned to her brother’s home.

She called her secretary and instructed her to close the office and not to return

until further notice. The next day, a man called Ferreira-Castillo’s cell phone and

said, “Darn squalid and oligarch, there is no way that you can hide from us. We

will screw you over for disobeying and not collaborating with the revolution.”

Ferreira-Castillo did not know what to do, but she had a commitment to fulfill, so




                                          8
she reduced her workweek to three days to spend more time with her family and

“shelter” herself.

      On June 1, 2003, she dropped her husband off at the office so that he could

catch up on some pending payments, took their older daughter to school for

graduation rehearsal, then returned to the office and parked in the parking deck.

As she was waiting at the elevator, she saw that a man and woman in Bolivarian

Circles uniforms were standing next to her. The woman grabbed her hair, pushed

her against the wall, and hit her on her right side, saying, “You have a pending

debt with us and our revolution.” The woman then grabbed her by the chest and

continued hitting her in the face and stomach. Finally, the man hit her on the right

side of the head with a hard object and pushed her down the stairs. Blood was

running down her face, she felt dizzy, and a strong pain in her back almost

prevented her from moving. An ambulance was called and she was taken to a

clinic, where they had to operate on her. She also had to undergo rehabilitative

therapy.

      Ferreira-Castillo and her family wanted to leave the country immediately

because of the attack. She could not leave because of her physical condition, but

they were able to send their older daughter to the United States to stay with an

aunt. Ferreira-Castillo did not ask for protection or file a report because the police

                                          9
and the government are controlled by supporters of Chavez. Three months after

her operation, she returned to her brother’s home in Caracas, where she continued

her therapy and resumed seeing the psychologist. Although she was recuperating

satisfactorily, she was not in a condition to resume her activities, and Castillo Lira

had to take charge of the family business and of taking their younger daughter to

her new school.

      In December 2003, the family moved back to their friend’s home in Catia

La Mar. That month, Castillo Lira received a phone call at work, in which an

unidentified man said, “Now it[’]s your turn, darn squalid[,] and you will not be

able to tell.” Castillo Lira immediately returned home, and they decided to close

the office permanently and work from home.

      In May 2004, enough signatures had been obtained for the recall referendum

to be called. With medical permission, Ferreira-Castillo began to resume very

limited activities in that regard. Ferreira-Castillo’s statement indicates that she

maintained her aspiration of running for state councilor. Sometime that summer,

they decided to return to their own home. The recall referendum was held in

August. The threats against her family resumed more forcefully, both because of

her support for the referendum and because she had aspirations for higher political

office. In September, a man called Castillo Lira and said, “If you do not convince

                                          10
your wife to disappear, then we will make you and the rest of your family

disappear, but indefinitely.” This threat, along with the physical attack, made

them realize that they could be killed at any moment. They began planning their

flight from the country to save their lives.

      Ferreira-Castillo attached several supporting documents to her asylum

application, including the letter that was presented to her in January 2002

soliciting her collaboration with the Robinson Mission. The resignation letter that

she submitted to the community association in July 2005 indicated that she had

held the position of Treasurer since her election in May 2000. A letter from the

Regional Coordinator of Project Venezuela stated that Ferreira-Castillo had been

an active member of the party since 2000. Medical reports indicated that Ferreira-

Castillo was admitted to the hospital on June 1, 2003, after falling down a flight of

stairs. She had multiple sores on her face, a hematoma in her back, and trauma to

the “labial region,” scalp, and right wrist. She had pain and functional limitation

in her wrist and back. She required surgery to treat the trauma to her back.

Ferreira-Castillo also attached a copy of the note she had given to her daughter

Vanessa’s school, forbidding Vanessa to leave school unless accompanied by a

family member, due to the threatening note Ferreira-Castillo had received.




                                          11
      At the asylum hearing, Ferreira-Castillo testified that she and her husband

owned an air-and-sea transportation business and that she worked for Proyecto

Venezuela, one of the country’s main political parties. She started as part of the

ladies’ committee of the party in 1998, but in 2000, she began work as an active

member of the party and became Treasurer of the community board. She was paid

a salary of approximately $400 per month for her work. She worked for Proyecto

Venezuela, specifically in her capacity as Treasurer of the community board, until

2005. When the Immigration Judge (“IJ”) said, “I’m trying to find out if you were

an employee of Proyecto Venezuela . . . or just whether you volunteered for the

organization, Ferreira-Castillo replied, “I was an employee.” She used to work as

a teacher, but from the time that she and her husband opened the transportation

business, she worked exclusively for their business and for the political party. She

came to the United States in July 2005 because of the physical, psychological, and

verbal threats she had received from the Bolivarian Circles.

      Ferreira-Castillo testified that her problems in Venezuela began in mid-

January 2002, when Zamora, a woman, and two men came to her house to request

her collaboration. She described that incident and the follow-up phone calls from

Zamora, Zamora’s husband, and unidentified strangers, including her attempt to

avoid the situation by lying that she was going on a trip. She did not report the

                                         12
calls because she did not think anything worse would happen and that they would

leave her alone after the mission had begun. On May 5th, though, after the

mission had begun, a person called and asked her what had happened to her

collaboration with the mission. She had a legitimate business trip scheduled for

May 10th, so she told the man that they could discuss it when she returned. She

testified to the visits paid to Castillo Lira and the secretary while she was away.

      Ferreira-Castillo further testified to the incident in which Castillo Lira’s

truck was stolen from its space outside Valentina’s sporting event, and a note was

left in its place that read, “[L]ong life to the Bolivarian Circles, . . . homeland or

dead.” They reported the incident to the police and provided the note as evidence.

The police wrote a report but said that it was just a common crime. The car was

never found. She described their first, three-month move to Catia La Mar and the

fact that they continued to receive several phone calls during that period. The

callers would say that they would find the family wherever the family went.

Ferreira-Castillo testified, “[W]e were practically terrorized at the time.” She then

described the incident in November 2002 when someone left a note on her car

while she was inside Valentina’s school. She identified the note she had written to

Vanessa’s school explaining the incident and requiring that Vanessa only leave

school with a family member. She noted that someone from the school had signed

                                           13
it to acknowledge that they had received it. She testified that she had reported the

incident to the police and that they told her to notify them if she saw a stranger

lurking around the house, but nothing else happened.

      Ferreira-Castillo also testified to the incident in December 2002 when a van

or truck, carrying an individual wearing a red Bolivarian Circles beret, started to

run their car off the road. She believed that she was still being followed at that

time because she had refused to collaborate with the Bolivarian Circles and they

knew that she was active in the Proyecto Venezuela party.

      Counsel asked whether Ferreira-Castillo had ever been a candidate for

Proyecto Venezuela. Ferreira-Castillo said that the party approached her at the

beginning of 2003 with the offer of running in the August 2005 elections. At that

time, they merely looked at the possibility. She finally decided in May 2003 to

accept their offer and become a candidate. Between January and May 2003, cars

would stop in front of the house at various times of day and would sit with the

engine running. On one occasion, her husband looked out the window at such a

car and a man said, “[Y]ou damn squalid, you better not continue because you’re

not going to get far.” She knew that the comment was directed at her because the

car was directly in front of her house and she was the only one working for a

political party. She did not report these incidents to the police because she was

                                          14
scared, the previous police reports had been useless, and she had come to realize

that the reports would not be taken seriously because everyone in law enforcement

was aligned with the government.

      Ferreira-Castillo testified that the phone calls became more frequent after

she accepted the invitation to become a candidate, as her political aspirations now

included becoming a councilor rather than merely serving as part of the

community association. Sometime around May 2003, an unidentified woman

came to the office to tell her that the time for begging had expired and that she

should pay attention and beware. The next day, an unidentified man called her at

home and told her to pay attention because she had not collaborated with the

revolution. Ferreira-Castillo then described the June 1, 2003, attack on her in the

parking garage. After the attack, a security guard found her and called her

husband. Her husband called the ambulance that took her to the hospital. She had

surgery on her back and was in the hospital for four or five days. She required

approximately two years of rehabilitative therapy.

      During that time, the family lived with Ferreira-Castillo’s brother in

Caracas. People began to make threatening phone calls to her husband. In

December 2003, the family moved back to their friend’s house in Catia La Mar.

While they were in Catia La Mar, her husband received a cell phone call in which

                                         15
the caller said that this time they would go against him and he would not live to

tell about it. She testified that they called her husband in order to pressure him to

convince her to abandon her political aspirations and her candidacy for Councilor.

She was still a candidate during her rehabilitation, but she engaged only in very

limited activities from her home.

      In 2004, she and her husband continued receiving threatening phone calls,

despite changing their phone numbers. In September 2004, a caller told her

husband that if he could not convince her to abandon her political aspirations, the

family would all disappear for good. She reported this call to the police, who

made a report but did not give her a copy. After that, the phone calls continued.

Ferreira-Castillo tried to hide at her in-laws’ home, but people tried to find her

there. She left the country in July 2005. She remained afraid to go back to

Venezuela because they could kill her and her family. She said that the company

for which her brother works was taken over by the government, and “[t]hey linked

him to [her], and he is also being attacked” or threatened. The woman who is

renting Ferreira-Castillo’s house has told her that people still go to the house

looking for her.

      On cross-examination, the government noted that she had submitted a letter

from the political party, which did not mention that she was a candidate for an

                                          16
elected position. She said that she had only asked for a letter that would indicate

that she was a member of the party, and it was not intended as a confirmation of

her candidacy.

      Castillo Lira testified to the incident when the truck tried to run their car off

the road and the time in September 2002 when the Bolivarian Circles left a

pamphlet on the windshield of Ferreira-Castillo’s car. He also described receiving

the call from the security guard on June 1, 2003, and finding Ferreira-Castillo

bleeding on the floor of the parking garage. He said that his wife was being

threatened because she was a political activist for the Proyecto Venezuela party.

She had been a member for three years prior to the attack. He testified that he

received a phone call in September 2004 in which a member of the Bolivarian

Circles threatened to strike against Castillo Lira or his family if he did not force

Ferreira-Castillo to stop her political pretensions. The caller wanted her to stop

being a political militant and to stop running for the Councilor position. Other

intimidating callers, who called him early in 2003, also identified themselves as

members of the Bolivarian Circles or the Fifth Republic Movement. At other

times, he had a feeling they were being followed at home because he would see

unfamiliar cars in the neighborhood. The people in the cars did not identify




                                          17
themselves or say anything. The family moved three or four times in an attempt to

avoid being followed or persecuted.

      The IJ asked Castillo Lira whether Ferreira-Castillo worked in Venezuela.

He said that she worked at his business and was a teacher. The following

exchange then took place:

      Q. Other than as a substitute teacher and at your business, did your
      wife work anywhere else?
               A. She was a political militant.
               Q. Did she, did she work anywhere else for a salary, sir?
               A. No. Just that.
               Q. What about with the civic organization? Did she work for a
      civic organization?
               A. Yeah, the community association.
               Q. Now that was, was that a job or just serving, . . . or did she
      serve as a treasurer?
               A. Well she was just a treasurer and I believe she got a salary
      for that.
               Q. Did she get a salary—or did she work also as—other than
      . . . the salary that she got for the civic organization, did she get any
      other money from any other organization in Venezuela?
               A. No.
               Q. She was, you said she was an activist for Proyecto
      Venezuela. Is that correct?
               A. Correct.
               Q. And what [did she] do for Proyecto Venezuela?
               A. Well she was a political militant. She would hold meetings
      and go to public activities and marches, and in fact, against the, the
      president of the republic in Venezuela.
               Q. Was she ever an employee of the Proyecto Venezuela?
               A. No. Political militant but that was, that’s not a business
      enterprise. It’s just a political party.



                                          18
      The IJ denied the claim for asylum on the ground that the application was

pretermitted as time-barred. The IJ also denied withholding of removal and

ordered Ferreira-Castillo and her family removed to Venezuela. He found that her

experiences did not rise to the level of past persecution and that she had not

established that she was more likely than not to be persecuted in the future. In

particular, he found that the threats she received between 2002 and May 2003, in

connection with her refusal to collaborate with respect to the community

association’s budget, were not sufficiently significant to constitute persecution.

There was little evidence that she had experienced anything other than threats in

connection with this incident. The threats she had received after becoming a

candidate for office also did not constitute persecution. As to the June 2003

incident, the IJ considered it an isolated incident after which she was never

physically harmed, and it appeared that the severity of her injuries was due to the

exacerbation of a preexisting condition. The subsequent threatening phone calls

that she and her husband received did not rise to the level of persecution.

      The IJ further noted that, “aside from the merits of [her] claim, . . . there

[wa]s a threshold issue of credibility.” He found that neither Ferreira-Castillo’s

application nor the letter from Proyecto Venezuela had mentioned her candidacy,

her application had not mentioned her employment by the party, and Castillo Lira

                                          19
testified that she was not an employee of the party. The IJ also found that the

claim that she was being targeted because of her association with the party was

“somewhat implausible.”

      The BIA dismissed Ferreira-Castillo’s appeal. First, it concluded that her

asylum claim was time-barred. As to her claim for withholding of removal, the

BIA stated that her credibility was to be judged in light of the totality of the

circumstances and such a determination may be based on any inaccuracies or

falsehoods, regardless of whether such inaccuracies or falsehoods go to the heart

of her claim. Ferreira-Castillo had not indicated in her application that she was a

candidate for the Proyecto Venezuela party, and the letter from the party did not

mention her candidacy. Furthermore, although she had testified that she was

employed by the party, that information was not included in her application, and

her husband had said that she was not employed by the party. As “a single

inconsistency may result in a finding that the respondent is not credible,” the

credibility determination was correct and Ferreira-Castillo was ineligible for relief.

                                          II.

      We review the BIA’s decision, except to the extent that it expressly adopts

the IJ’s opinion or relies upon his reasoning. Al Najjar v. Ashcroft, 257 F.3d 1262,

1284 (11th Cir. 2001). Here, the BIA wrote a separate opinion addressing only the

                                          20
matter of Ferreira-Castillo’s credibility, which agreed with the IJ’s findings

without clearly relying upon them. Accordingly, we review only the BIA’s

opinion. We will not reverse the BIA “unless the record compels a contrary

conclusion.” De Santamaria v. U.S. Attorney Gen., 525 F.3d 999, 1006 (11th Cir.

2008).

      Factual determinations are reviewed under the substantial evidence test,

which requires us to “view the record evidence in the light most favorable to the

agency’s decision and draw all reasonable inferences in favor of that decision.”

Adefemi v. Ashcroft, 386 F.3d 1022, 1026-27 (11th Cir. 2004) (en banc). “We

must affirm the BIA’s decision if it is supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” Id. at 1027 (quoting Al

Najjar, 257 F.3d at 1283-84) (quotation marks omitted).

      Credibility determinations are reviewed under the substantial evidence

standard. Ruiz v. U.S. Attorney Gen., 440 F.3d 1247, 1255 (11th Cir. 2006). We

may not substitute our judgment for that of the factfinder when reviewing

credibility findings. Id. “Indications of reliable testimony include consistency on

direct examination, consistency with the written application, and the absence of

embellishments.” Id. Once the factfinder has made an adverse credibility finding,

the applicant bears the burden of showing that the finding was not supported by

                                         21
specific, cogent reasons or was not based on substantial evidence. Id. An adverse

credibility determination alone can be sufficient to support a denial of relief. Id.

(quoting Forgue v. U.S. Attorney Gen., 401 F.3d 1282, 1287 (11th Cir. 2005)).

However, if the applicant produces evidence in addition to her own testimony, the

factfinder has a duty to review that evidence; he may not rely only on the adverse

credibility determination in deciding whether to grant relief. Id. (quoting Forgue,

401 F.3d at 1287).

      For asylum applications filed after May 11, 2005,1 the REAL ID Act states

that factfinders are to consider the totality of the circumstances when making

credibility determinations. 8 U.S.C. § 1158(b)(1)(B)(iii). Those circumstances

can include the witness’s demeanor, candor, and responsiveness, the inherent

plausibility of the account, the consistency among and within all oral and written

statements and other evidence, and any inaccuracies and falsehoods in the

statements. Id. These determinations are to be made “without regard to whether

an inconsistency, inaccuracy, or falsehood goes to the heart of the applicant’s

claim.” Id.

      The BIA based its credibility analysis on two factors. First, it stated that

neither Ferreira-Castillo’s written statement nor the letter from the Regional


      1
          See Pub. L. No. 109-13, § 101(h)(2), 119 Stat. 305.

                                                22
Coordinator of the party mentioned that she was a candidate for the statewide

Councilor position. However, the written statement said that she began to study

the possibility of a candidacy when the party first approached her early in 2003

about running for the position. The statement said that she greatly limited her

political activities after the June 2003 attack, but in May 2004, she began to

resume limited activity and she aspired to run for the Councilor position. It stated

that the threats against her family intensified due to both her work on the

referendum and her aspirations to higher office. Although her application did not

explicitly state whether or when she formally announced her candidacy, or when

she made the final decision to run, it did make clear that she intended to run for

office and that her aspirations were known widely enough that the Bolivarian

Circles attempted to suppress them.

      This description of her political aspirations is entirely consistent with her

testimony, including her frequent references in the hearing to her “pretensions” to

the Councilor position, her testimony that she greatly limited her political

activities during her recuperation from the June 2003 attack, her failure to mention

whether or when she formally announced her candidacy for the office, and her

assertion that the threats increased due to her aspirations for higher office. This

was corroborated by Castillo Lira, who testified that a caller in September 2004

                                          23
wanted him to force Ferreira-Castillo to abandon her “political pretensions,”

meaning to stop running for the Councilor position. The only added detail in

Ferreira-Castillo’s testimony was the month in which she finally decided to accept

the party’s offer to run on its ticket. This is, at most, an elaboration that fails to

contradict or embellish her previous description of her activities. Furthermore,

while the letter from the party does not specifically mention her candidacy, it also

does not describe her successful candidacy for Treasurer of the community

association, any of her other political activities, or any details of her role in the

party. The letter is merely a one-sentence confirmation of the fact that she had

been an active member of the party since 2000, which is consistent with Ferreira-

Castillo’s testimony. Nothing in the letter contradicts, either explicitly or by

omission, her assertion that she was going to run for Councilor on the party’s

ticket.

          Second, the BIA found that Ferreira-Castillo’s written statement did not

indicate that she was employed by the party and that Castillo Lira said that she was

not employed by the party. Her statement asserted that she was “working” for the

party and described her fellow candidates in the 2000 election as her “coworkers.”

The statement was silent as to whether she was paid for her work. She testified

consistently with the statement, saying repeatedly that she worked for the party as

                                            24
an active member. She described her “work” after leaving the ladies’ committee

as consisting largely of her position as Treasurer of the community association.

She testified that she received a monthly salary, but did not specify the date on

which she began to receive the salary. Again, the detail that she received a stipend

for her work was an elaboration that neither contradicted nor embellished the

information in her statement, and it was corroborated by Castillo Lira’s testimony

that she was paid for her work as Treasurer, which Ferreira-Castillo considered to

be part of her work for the party.

      The issue of whether to apply the term “employee” to Ferreira-Castillo’s

work was a distinction introduced by the IJ himself, when he asked Ferreira-

Castillo to specify whether she was “an employee . . . or just a . . . volunteer[]”

and, as a result, she chose to identify herself as an employee. Her failure to use

the IJ’s terminology in her written statement did not render the statement

inconsistent with her testimony, in which she consistently used only the word

“work” until the IJ asked her to do otherwise. As to Castillo Lira’s testimony on

this point, the IJ asked Castillo Lira whether Ferreira-Castillo was an employee of

the party, but he did not frame the question to Castillo Lira as a choice between

employment and volunteer work. Castillo Lira responded that she was not an

employee of the party because a political party is “not a business enterprise.”

                                          25
Even deferring to the BIA’s view of this discrepancy as a true contradiction rather

than a mere difference in understanding of how the IJ used the word “employee,”

this single, minor discrepancy does not rise to the level of substantial evidence that

would support a finding, under the totality of the circumstances and in view of the

whole record, that Ferreira-Castillo’s lengthy, detailed, thorough, and consistent

testimony and statement, corroborated by documentary evidence and the rest of

Castillo Lira’s testimony, was nevertheless incredible. See § 1158(b)(1)(B)(iii);

Ruiz, 440 F.3d at 1255; Adefemi, 386 F.3d at 1027. Therefore, the record compels

the conclusion that the adverse credibility determination was incorrect. See De

Santamaria, 525 F.3d at 1006.

                                         III.

      Ferreira-Castillo is correct that withholding of removal does not provide for

derivative benefits for her husband and daughters. See 8 C.F.R. § 208.16(c);

Delgado v. U.S. Attorney Gen., 487 F.3d 855, 862 (11th Cir. 2007). We do not

have authority under which we may grant their petitions nevertheless and remand

for the purpose of permitting them to file independent asylum applications.

Rather, a request to reopen the removal proceedings for the presentation of new

evidence must be made to the BIA in the form of a written motion to reopen. See

8 U.S.C. § 1229a(c)(7), 8 C.F.R. § 1003.2(a).

                                         26
      For the foregoing reasons, we grant the petition as to Ferreira-Castillo,

remand to the BIA as to her, and dismiss the petition as to the other petitioners.

      PETITION GRANTED IN PART, DISMISSED IN PART, AND

REMANDED.




                                         27